United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Newark, NJ, Employer
__________________________________________
Appearances:
Aaron Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-156
Issued: February 15, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 31, 2016 appellant, through counsel, filed a timely appeal from a May 9,
2016 decision of the Office of Workers’ Compensation Programs, which found that her
reconsideration request was untimely filed and failed to demonstrate clear evidence of error. The
appeal was docketed as No. 17-156.
OWCP initially denied appellant’s traumatic injury claim on June 18, 2013. Appellant,
through counsel, requested a telephonic hearing, after which an OWCP hearing representative
issued a February 18, 2014 decision that affirmed the June 18, 2013 decision. She, through
counsel, requested reconsideration on February 18, 2015. OWCP reviewed the merits of
appellant’s case in a decision dated April 30, 2015, and affirmed its decision of
February 18, 2014.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

By letter dated May 2, 2016, received by OWCP on the same date, appellant, through
counsel, requested reconsideration of OWCP’s April 30, 2015 decision. By decision dated
May 9, 2016, OWCP found that the request was untimely filed and failed to demonstrate clear
evidence of error.
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was timely. Section 10.607(a) of the implementing regulations provide that an
application for reconsideration must be received within one year of the date of OWCP’s decision
for which review is sought.2 In this case, appellant sought review of the April 30, 2015 decision
and her request for reconsideration was received on Monday, May 2, 2016. In computing the
time for requesting reconsideration, the date of the event from which the designated time period
begins to run shall not be included when computing the time period. However, the last day of
the period shall be included unless it is a Saturday, a Sunday or a legal holiday.3 Thus, the time
for requesting reconsideration of OWCP’s April 30, 2015 decision began to run on May 1, 2015,
and ended on Monday, May 2, 2016, because April 30, 2016 was a Saturday and May 1, 2016
was a Sunday. As such, the reconsideration request was timely filed, as it was received on the
first business day following April 30, 2016.
Because appellant filed a timely reconsideration request, the case will be remanded to
OWCP for application of the standard for reviewing timely requests for reconsideration.4 The
clear evidence of error standard utilized by OWCP in its May 9, 2016 decision is appropriate
only for untimely reconsideration requests. After such further development as OWCP deems
necessary, it should issue an appropriate decision.

2

Id. at § 10.607(a).

3

Debra McDavid, 57 ECAB 149 (2005); John B. Montoya, 43 ECAB 1148 (1992).

4

See 20 C.F.R. § 10.606(b).

2

IT IS HEREBY ORDERED THAT the May 9, 2016 decision is set aside and the case
remanded for further action consistent with this order.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

